Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 1 of 12




                             DHITED STATES DISTW CT COURT
                             SO UTM RN DISTRICT OF FLORIDA
                          cAsl No. 1:20n403600Becerra


     UM TED STATES 0F AM RICA

     VK

     cHAkx.EsW K M NSON
                         Defendant
                                                /

                                  CRIM INAL CO R R SR RET
     1. Didthismatteroriginate from a matterpending in ie CenkalRegion oftheUnitedStates
          Attomey'sOfscepriortoAugust9,2013(M ag.JudgeAliciaValle)?                - Yes & No
     2. Did tbis matteroriginate âom a m atterpending in tbe Northem Region ofthe United States
          Attomey'sOficepriortoAugust8,2014(M ag.JudgeShaniekM aynard)? - Yes X No
     3. Did thismatteroriginate âom a matterpending in the CenH lRegion ofthe United States
          Attom ey'sOm cepriortoOctober3,2019(M ag.JudgeJaredSkauss)?              - Yes & No

                                                     Respectfullysubmitted,
                                                            A FAJARDO ORSHAN
                                                     UNITED STANr V/U ORNEY
                                                                   .    r
                                                                  jj   /j
                                                                  r    -       -

                                              By:               $-. .-.-?
                                                                       -
                                                                           .
                                                                               '
                                                     AlejandraL.Lbpez
                                                     AssistantUnited StatesAttom ey
                                                     Soui em DistrictofFlorida
                                                     FloridaBarNo.37132
                                                     99 Northeast4th Skeet,5+ Floor
                                                     M iami,Florida33132-21l1
                                                     Teleplmne:(305)961-9241
                                                     E-mail:Alejan&aiopez@usdoj.gov
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 2 of 12




 AO91(R4v.QF99) Crimi
                    nnlComple t

                              U NITED STATES D ISTRICT C OURT
                                                      forthe
                                           Southern DistrictofFlolida

              United StatesofAmmica
                         V.

               CHARLES W ILKINSON,
                                                              CmqeNo. 1:20mj03600 Becerra



         CQIM INAL COM PLm T BY TELEPHONE OR OTHER RELIARLE ELECTRONIC M EANS

         1,thecomplainantinthiscase,statethattllefollowing istruetothebestofmy u owledgeandbelief.
 Oncraboutthedatets)of       a'
                              ,:ls.xl:th- hsept-berls,xm
                                                       .      in thecounty of    MiamirD4d
                                                                                         .p    ---.inthe
     outhem - - Disi ctof
    s-                              Flori
                                        y.p           ,thedefendsntts)violated:
           CodeSection                                          OfenseDewcz+/foll
 18U.S.C.j22524a)(2)                   ReceiptofChild Pornography
 18U.S.C.j2252(a)(4)(B)                Possession ofChild Pom ography
 18U.S.C.924224b)                      Enticementofa Minor




         n iscn'minalcomplaintisbasedcnthesefacl:
          SEE AU ACHED AFFIDAVIT.




         W Continuedontheattachedsheet.


                                                                                  plaknant'
                                                                                          z    fure

                                                                   Laura Schwac enbem er,SpecialAnent,FBI
                                                                              Printedpl
                                                                                      aple''-arïfle

 Attested to by the applicantin accorannce wiG the requirementsofFed.R.Crim .P.4.1 by
         Telephone                              (specifyreliableelectonicmennq)
 Date:     Sept:J-5,2020
                 .,                                                                                   -
                                                                                  Judge' fgncmre

 Cityandstate:                    Mi
                                   ami,Flori
                                           da                  Jam ueline BeoerryaUnlt#-
                                                                                       d-@llese -gMtrateJudge
                                                                              Printed>J- ,-2#H1*
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 3 of 12




                       AFFD A-
                             W T IN SUPPORT OF A CQTM INAL COY LM .XT
            Your Ao ant,Laura A .SchwO enberger,a SpecialA g= tw ith the FederalBureau of

      Investigation(:TB1''),whobeingdulysworn,deposesandstatesasfollows:
                            G TRODUCTION AND AGENT BA CKG RO UND
                   Iam a SpecialAgentw1t11the FB1and have been so employed since 2005.Iam

      currently assir ed to le MilmiField Ol ce lnnocentImagesNationalInidative,individuals
      involved in tlztonlin: sexualexploitation ofchil&en.Aspartofm y duues,Iinvestigate crimts

      involving tâesexualexploitation ofminors,including theproductiow distribution,receip: and
     possession ofclzild pom op aphy and sextoi on.Ireceived H ining on the proper invesigative
     teclmiquesfûrtheseviolations,includingtheuseofsurveillancetechniques,undercoveractivities,

      andtheapplicationand extcutionofarrestandsearch warr= ts.Ihavtcondudedandassistedia
      stveralcMld exploiltion investigK ons Od have executed search wsrrsnts thathave 1ed to
      seiznres ofchild pornon phy.n erefore,I am an investigative 1aw enforcementoo cer ofthe

      UnitedStateswitbinthemesningofSection251047)ofTitle18,UnitedStatesCode.
            2.     n estatementscontxined inthisAm davitarebasedonm ypersonalV owledge,as

      wellasinfonnation relayed to m eby other1aw enforcem entoE cialsin tltisinvestiga*on.Shce

      thisAY davitk beingsubmittedforthelimitedpurposeofem bli:hingprobablecause,itdoesnot
      contain a11oftheinform ation u own to me and other law enforcem entoo cersinvolved in this

      investigation.
                       n is Am davitis submitttd in supportof a cn'm inal complaint against Charles

      W ilkçnson (lv einaler,<CW E,KINSON''
                                          I.As Iexple below,1resw ctfully submitthere is
      probable cause to believe that on oraboutM ay 22,2020,W V K W SON did H owingly Teceive
      child pornovaphy,in violaion ofTitle 18,United StatesCode,Section 2252(a)(2);thaton or
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 4 of 12




     aboutSeptember 15,2020,W V K W SON H owingly possessed ch ld pom o> phyain violation of

     Title 18,United StatesCode,Section 2252(a)(4)(B);andthat 9om on oraboutJtme 15,2019,
     tbrough on oraboutAugust27,2020,W K M NSON enticed am inor,+atis,M W OR VICTN 1,

     toengageinillegalsexualactivity,inviolationofTitle18,UnitedStatesCode,Section2422@).
                                      PROBABLE CAUSE

             4.     On or about M e 18, 2020, local 1aw enforcem ent advised t:e FBI M ismi
     Division'sCzim esAgainstChildren/Hum an Tm fscking Task Force1 atan adultm aleresidingin

     No% M inmiBeach,FloridaaW ILKW SON,requested sexually explicitimagesand videos and

     engagedin sexualintercoursewith aminûrfemale(hereinaler,'M W OR W CTN 13,who
     currentlyresidesin Fo= M yers,Floridw in exch= ge forgihsandm oneyforM W OR VICTN 1.
     M W OR W CTN 1 iscurrently sixteen years old,and W D Km SON is currently 34 years old.
     Dudng tlze course of the investigation, law enforcement conducted interdews w1t11M W OR
      W CTN 1.ln theinterdews,M m OR W CTN 1advised thatM LKJNSON isrelated toM W OR

     W CTN 1 by m e age.M W OR W CTN 1 has known him since she was approxim ately 5ve

      yearsofage.
                               O    OR W CTN 1'S INTERG        WS
                    Y   OR W CTIM 1statedthatW HO     SON began communicatingin.person aad

      touce g M W OR VICTN 1 in a sexual msnner stnrting when M m OR VICTIM 1 was
      approximately twelve yearsofage.M W OR W CTN 1t''m ed twelve yearso1d in 2016.W hen

      M W OR V ICTN 1 was twelve yearg'old,W K KW SON had sexualintemourse w11 M W OR
      W C>    1 twice in FortM yers.80tlztimes,W ILK W SON paid M W OR W CTM 1forhaving

      sexw151him.TheflrsttimeW K Km SON paidM W OR W CTN 1$1,000,andthesecondtime

      hepaidher$500in cash and$500in#R cards.
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 5 of 12




                  Additionally,when M U OR W CTN 1wastwelveyears'old,M W OR VICTN 1

     createdaFacebook account.From approximately 2016,untilin oraround May 2020 (atwhich
     tiZZIeM INORW CTIM 1wasO eenyearsold),W mO soN hasbeencommtmicatinginasexual
     manner w1t11M W OR W CTN 1 via Facebook M essenger.W K KW SON began by telling

     M W OR W C>     1thathe was in lovew1t11her.He then oFered M W OR W CTN 1money in

     exchangefornudeimagesand videos.
                  W hen M W OR W CTN 1wasapproxim ately ftûeen yearstld,W D K W SON sent
     her a photo ofMs penis via Facebook M essenger.Sometimes M W OR VICTN 1 would ask

     W mKD SON formoneyaTA inexchange,shewouldsendbim nudeimagesandvideosofherself.
      M W OR W CTN 1had a dim cultchildhood and needed them oney forfood forherselfand her

      sibc gs.Throul outtherelationship,WKM NSON wouldsendM WORW CTN 1gifks,money,
      andot:eritemsinexchangefornudeimagesandvideosâom M W OR W CTM 1.
            3.     hloro uad M arch 2020,W D KW SON paid for M W OR W CTN 1 to take =

      Uber from Fort Myers to           SON's residence in No% M iamiBeacb (hereinaRer,
      ''W D KJNSON Residencen).MD OR W CTN 1provided 1aw enforcementwith a screenshot
      photoo ph oftheUberreceipt9om thetrip.
            9.     M W OR W CTN 1 stayed w1t11W ILKm SON in hisresidence forapproxim atdy
      oneweek.Dnring herwtek with W II.KINSON,M W OR W CTN 1 slm tin tht s= m bed V tII
      W K KINSON, but the two did not have sexual intercourse.W hile sht was staying w1t1:

      W ILKINSON ,W K KW SON gave M W OR VICTN         1 gift cards in exchange for M W OR

      W CTN 1allowingtheW K KJN SON tOtOUChM W OR VICTN 1onherbremstsandbuttouîide

      her clothes.On one occasion,W ILKW SON also recorded M W OR W CTN 1 while M W OR

      W CTN 1wasgettingdressed.
                                               3
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 6 of 12




                    V NOR W CTM 1communicatedwith W K KW SON overFacebook M essenger.

      M W OR W CTN 1 hasIIaIIfour diFerentFacebook accounts which she used to communicate
      w1t11W V KW SON 9om the time she wastwelveyears old,9om in or around 2016,untilin or

      arotmd M ay 2020.M W OR VICTN 1provided hercellulartelephoneto local1aw enforcem ent

      for review. From M W OR W CTN 1's phone,1aw enforcem ent obtained severalFacebook

      M essengerchatsbetween W V K INSON using hisFacebook account and M W OR W CTN 1's
      Facebook accotmt,from thecellphoneforthetimeperiod ofon oraboutApril13,2020,through

      onoraboutM ay31,2020(the'TacebookM essengerchats').
                              TIIE FACEBO OK M ESSENGER CH ATS
             11.    IntheFacebook M essengerchats9om on oraboutM ay 21,2020,alerconversing

      aboutotlmrsubjects,Mm OR W CTN 1askedWKKW SON forsomeAirpodsylandthenfor
      m oney and W V KW SON 'S dcbit card information.Jn rep onse,W K Km SON replied thathe

      could notdo thatbutwould considertheAizpods.W V KD SON stated 1 atwlmn he gothisnext

      paycheck hewould send M W OR W CTN 1 theH pods and a gt
                                                            *ftcard.Then,aRersaying ççI

      loveyow''W KKW SON said,e'Now let'sseethoseboobs.''M W OR W CTN 1repliei f$1love
      you.OK.''Itisnnknown whttherM W OR W CTN 1complied w11 V srequestasthere wasno

      im ageembedded inthe chatfollowing therequest.

                    TheFacebook M essengtrchatsalsoreveale achatfrom on oraboutm y 22,2020.

      Inthatchat,alersomeconvm ation,MW OR VICTN 1initially asked WK KW SON for$50,
      and later$100,to coveradebtM W OR W CTN 1had asaresultoflosing abet.Upon those


      1H POIISarewirelessheadpbonesc'reated and sold byApple,Inc.AirpodsuseBluetoothtecbnologyto
      connectto an Appledevice,such asan iphonecellulartelephone,and are used to listen to avmiety of
      media,suchmqmusic,videos,and telephoneconversations.
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 7 of 12




     requests,the followh g convemation took place:

            W ILKW SON :         Ialready said 1'11seeifIcalzdo itbabebutyou sdllhaveto wait
                                 tmtilIgetpaid flrst.
            MW OR W CTN 1: Ik(sic)
            W K Km SON :    Kiss
            M W OR W CTN 1: Kissses
            W K Km SON :    M aybeyou can sendm esomenudesIm iKsyou
            V N OR W CTN 1: 1forsureV II
            W K KW SON :    AndIhaveahard on rightnow and Ialready cam elikefourtimes
                            today
            M W OR W CTN 1: Iputu thnltoom uch bc l'm so stupid

     MW OR W CTN 1then sentan imageofavao a.MW OR W CTN 1 lateradvised 1aw
     enforcementtbattheimagewasapicturethatM TNOR W CTN 1took ofhervagi
                                                                      naand stntto
     W UM    SON .
            13.    TheFacebookM essengerchatsalsorevealedachatâom onoraboutM ay29,2020.
     ln thatchat,following some conversation,W K KINSON % ked M W OR W CTIM 1aboutthebet
     mentioncd in Param ph 12.W K KW SON also told M INOR W CTN 1,ç'lt'sOK I'm a littlebit

     jealousbutI'm OK 1loveyoumore1a11anythingbabe.Justdon'tcheatonmethatwouldpiss
     meoF.Wi1 Nys.Youc= &tea11thegirlsyouwant(devilemojiz)Whenyoucomeovertosee
     meyoucantakecareofmycockLOLthatwillbemybirthdaygII(devilemoji)Andyou% ow
     1:11takecareofyoutoo(henrt.
                               qandheartfaceemojisl.''Iknow 9om mytrainingandexperience,
     thattheword ç'cock''isa slang term forapenis.
                   On oraboutJuly 20,2020,1aw enforcem entserved search warrants on Facebook

      forboth W K KW SON andM W OR W CTN 1'sFacebook accounts.



     2Anemojiisamediapaphic,muallyofobjectsorofafaceengagedinafacialexpressiow whichr-qnbe
     usedasasubsEmteforawordorpllrnnein atextconversadon.EmojisareoRenUSGIto illustratean
     emotion.h thiscase,thedevilemojishowsafactwithhornsontopengagedinamischievoussmlrk
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 8 of 12




                                   TITE FACEBOOK RECORDS

                   The records for W K KW SON and M W OR W CTN 1's Facebook Accounts
      revealedthesameFacebook Messengerchatspreviouslymentionedthatwereobtnlned9om the

      cellphonebelonging to M W OR W CTN 1,and num erousadditionalFacebook M essengcrchats
      betweenW D KINSON andM W OR W CTN 1.Intûeseadditionalchats,W V KW SON expresses

      hislove forM IN'
                     OR W CTN 1;discusseswhatW K KW SON would like to occurin hissexual
      activitieswith V N OR W CTIM 1;and occasionally askqM W OR VICTN 1 fornude pictures

      andvideos.In som eofthe chats,theFacebook recordsalso revealed M W OR W CTIM 1asking

      W ILKD SON form oney in exchangeforthenudepicturesandvideos.

             16.   For example,on or aboutJune 15,2019,the Facebook records revealed a chat
      where W D KW SON discusses wanting to be in a relationship w1t1: M W OR W CTN 1 K d

      anothergirl.In the course ofchataW K KW SON ftrstsentM IN'
                                                               OR VICTN 1two picturesofa

      nude adult female,one ofwhich is focused on the fem ale's vagina.W ILKN SON then asked
      M W OR W C'I'N 1ifshewanted thefem ale depicted in those photop aphs.M W OR VICTN 1

      replied,E%Yes.''W ILKJN SON then sentM W OR V ICTN 1 a picture of a clol ed fem ale and

      stated, ttllow about sometbing like Y s.'' W hon M W OR W CTN         1 responded RYes,''
      W D KJNSON stated how he knew the adult fem ale.n en W ILKm SON then sent M W OR

      W CTN 1anotherclothedpictureofthesamegirl,which appearstobeaselGe3 takenbythegirl,

      and W ILKm SON told M W OR W CTN 1thatthefemale depictedwasfourteen yearsold.
             17.   In M otherchat,on oraboutAugust2,2019,W K KW SON and M W OR W CTN

      1 éscussed W L KW SON meeting another female,who appeared to be an adult.W D KW SON


      3A etselse''isaphotovaphtnvenbyoneofthepersonsdepicted in thephotog aph.
                                                  6
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 9 of 12




      askedMW ORVICTM 1ifshewouldbejealousTWDKW SON gotieotherfemalepreaant.
      Below istheconversadon thatfollows:
             M W OR W CTN 1:          No butlwaltto m eetthe kid
             W V KD SON:              Do you wantto meetm y future kid are you gonna try to sleep

             M W OR W CTN 1:          Noooo
             M W OR W CTN 1:          Iwouldbelike 16 yearsolderthan Mm orher
             W K KW SON :             Comedown plusIwouldn'tcare fucking'sfucking
             W ILKW SON :             Plusn nnkqIfuck toyou when you were 12
             M W OR W CTN 1:          Yup

             18.    On oraboutJanuary 6,2020,theFacebook recordsrevealed anotherchatbetween
      W Y Km SON and M W OR W CTN             1 where tbey discussed V N OR VICTIM 1 visiting

      WK KINSON during MW OR VICTN 1'sspring break.In the chat M W OR W CTN 1 told
      W ILKm SON thatshewO tedtotakean Ubertohisresidence,andW K Km SON advised thattlle

      costofthe Ubertrip would be approximately $180.Additionally,M m OR W CTN 1 asked
      W D KW SON forhisaddress.h response,theW ILKm SON sentM W OR VICTN 1a S'm arked
      location''4 and apictureforthe adl essoftheW ILKW SON Residence.

                         TM SEARCH OF T1TE G             O    SON RESD ENG
             19.    On oraboutSeptember 15,2020,1aw ee orcem entexecuted a search wsrrsnton
      W K KTNSON 'Sresidence.a lring the search,an Apple P hone was located in W ILKW SON 'S

      be oom .TheAppleP honewasscizedand reviewed by law enforcem ent.Num m'
                                                                           ousim xgesO d
      videosofM W OR VICTN 1 were located on the iphone.n efollowing isa sample ofsom c of

      theimagesofM W OR W CTN 1located on thephonein thePlmtosapplication:



      4 A t'marked location''is a specifk location that ausermnrkson a map application used on cellular
      tdephones.Oncttbeusermarkstheloca*on,theycansharethatlocaion(includeamap ofthelocaion)
      withanothercellulartelephoneusertbrough chats,textmessages,oroiercellulartelephoneapplications.
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 10 of 12




                a. A seriesofthefollowingpictures9om onoraboutAugust7,2020:(1)apicture
                   paphicallydisplayingavaginaw1t11thefimestnmpof11:00a.m.;(2)apictureof
                   MW OR VICTN 1'sfacewiththetimestlmp 11:01a.m.;(3)apicturem phically
                   displayingavaginawiththetimestlmp 11:03 a.m.;(4)andapictureofahand
                   m asturbating avaginaw1t11thetim estlmp 11:03 a.m .
                b. An image ofM W OR W CTN 1'sfaceand nudebreastsâom on oraboutAugust
                   21,2020 wi1 tlletim estsm p 3:07 a.
                                                     m.
                c. '
                   Ihreemiaor-im ageselsespicu esofM W OR W CTN 19om on oraboutAugust
                   27,2020w1t11thetimesfnmpof4:37p.m.:(a)onephotogaphofasideview ofthe
                   VICTN ,and(2)twophotom pllsofM INORVICTN 1facingfo- ard.
      Numerous Cash App 5 agplication transactions to M W OR W CR'N 1 were also located on

      W D KW SON 'Sphone.
            20.    nuring tpost-M irandainterview w1t111aw enforcem ent W D KW SON Rdm lttedto
      engaging in chats of a sexm lnature w1t11MW OR W CTN 1 via Facebook M essenger.He

      admitted thatM W OR W CTN 1 senthim nude im ages and videos,and he adm itted to giving

      M W OR W CTN 1m oney via Cash App O d sending V N OR VICTN 1giftcll'
                                                                         dK so M W OR
      W CTN 1 could buy shoes and oler items.W ILKJN SON explained + athe wO ted to help

      M W OR W CTN 1 fmancially because ofM W OR W CTN 1's diO cultfnm ily situation and

      fnancialhardships.
            21.    W K KW SON fuuherstated 1athe really likes M W OR W CTN 1and wantsto

      beinammanticrelationsMpwi1 herwhensheMInU eilteenyearsold.However,WILKW SON
      denied evertouchingM INOR W CTN 1in asexualm= er.W D KW SON ndm ittedthatM W OR

      W CTIM 1W sited bim dun'ng spe g break of2020,butadvised thattlle two sleptin sepm te
      bedroom s.W K K W SON stated the pe ose ofM N OR W CTN 1'svisitwasso she could see



      5CashApp(fo= erlyu ownasSquareC'
                                     xqh)isamobilcpam entservicedevelom dbySquare,hc.,
      which allowsusersto tm nKferm oney tooneanoi erusingam obilephoneapplication.

                                                   8
Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 11 of 12




       FloridaInternationalUniversity,where shehopesto attend one day. W ILKINSON also admitted
       +athe took M m OR VICTIM 1tothcm alland gavthersom emoney to sptnd there.

                                           CONCLUSION

             22.    Based on theforegoing,lrespectfully submitthatthereisprobablecauseto believe

      that,on or about M ay 22,2020,W RX INSON did knowingly receive child pom on phy, in

      violationofTitle18,UnitedStatesCode,Section2252(a)(2);thatonoraboutSeptember15,2020,
      W ILKINSON knowingly possessed child pom or aphy,in violauon ofTitle l8,United States

      Code,Section2252(a)(4)(B);andthat,from onoraboutJtme15,2019,throughonoraboutAugust
      27,2020,W RX W SON enticed am inor,thatis,M INOR W CTN 1,to engage in illegalsexual

      activity,inviolationofTitle 18,UnitedSGtesCode,Section2422*).
             FURTHER YO UR AFM          T SAR TH NAUGHT.


                                                              *
                                                 uraA.Schw en erger
                                               SpecialAgent,FederalBureau ofInvestigation


      Sworn and subscribed beforeme in accordance
      withtherequirementsofFed.R.Crim .P.4.1
      byTelephone this       y ofSeptember,2020,
      in M iami,Florida.



      HONORABLE CQUELE;E BECERRA
      UNITED STA      S M GISTM TE JJDGE




                                                 9
  Case 1:20-mj-03600-JB Document 1 Entered on FLSD Docket 09/15/2020 Page 12 of 12




                           U N IT ED STA TE S D ISTR ICT C O U R T
                              SO UTH ERN D ISTR IC T O F FLO RIDA

                          cAsE NUM BER: 1:20mj03600Becerra
                                   BO ND R ECO M M END ATION



DEFEN DAN T CH A RLES W ILK IN SO N
             :

             Pre-TrialDetention
             (PersonalStlrety)(CorporateSurety)(Cash)(Pre-TrialDetention)


                                                                           l
                                                                       t''.'. s',/
                                                                                 '-   )#
                                                                       ,        i
                                                                               ..
                                                                       (
                                                                       %  .
                                                                          ' /
                                              By:                      .% .-
                                                     AUSA' AlejandraL'
                                                                     -Lopep''



LastKnown Address:




W hatFacility:




Agentts):          FBISA Laura Schwartzenberger
                   (FBI) (SECRET SERVICE) (DEA) (1RS) (1CE) (OTHER)
